DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Specification
The abstract of the disclosure is objected to because of the following formalities:
Line 11: “--detection signal,--” should be changed to “--detection signal.--”.
  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Jian (CN 204425491U), in view of Jung Il Kyun (KR 20070045475 A).
Regarding claim 1, Chen Jian teaches:
A robot having a cleaning function for securing a camera field of view (Fig. 1), the robot comprising: 
a camera  (Fig. 1, [0016], “a camera assembly 3”) …; 
a rotation cover formed of a transparent material to protect the camera from the foreign material and at a position spaced apart from the camera in all directions, and configured to rotate according to the detection signal (Fig. 1, [0016], “The transparent ball cover 2 is provided with a rotating shaft 6, and the rotating shaft 6 passes through the transparent ball. The center of the cover 2, the transparent ball cover 2 is rotatably connected to the upper casing 1 through the rotating shaft 6 … When the utility model is self-cleaning, the motor 4 drives the rotating shaft 6 to rotate, the rotating shaft 6 drives the transparent spherical cover 2 connected thereto to rotate, and the transparent spherical cover 2 rotates to clean the transparent spherical cover 2 automatically”); and 
a housing fixed to a photographing position of the robot (Fig. 1), configured to fix a driving module of the rotation cover (Fig. 1, [0016], “the upper housing 1 is externally fixed with a motor 4”), and connected to a cleaning module which is configured to clean the rotation cover (Fig. 1, [0016], “The cleaning ring 5 is detachably disposed on the lower end surface of the upper housing 1, and is cleaned.”).
	Chen Jian does not specifically teach the camera having a foreign material detection sensor and configured to output a detection signal upon detecting a foreign material and take an image in all directions.
	However, in the same field of endeavor, Jung Il Kyun teaches a camera having a foreign material detection sensor and configured to output a detection signal upon detecting a foreign material ([0016], “The present invention relates to an apparatus and method for controlling a camera mounted on a robot cleaner for and take an image in all directions ([0017], “the camera photographs the subject by performing a tilting operation that rotates in the vertical direction and a panning operation that rotates in the left and right direction”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian to configure a camera having a foreign material detection sensor and to take an image in all directions, as taught by Jung Il Kyung. This modification ensures that information of foreign materials/obstacles in all directions are collected, including their presence, shape and distance, and that all foreign materials are captured and cleaned.

Regarding claim 2, Chen Jian further teaches:
wherein the driving module includes a motor positioned at an outside of the housing to rotate the camera or to simultaneously rotate the camera and the rotation cover (Fig. 1, [0016], “the upper housing 1 is externally fixed with a motor 4, and the motor 4 is drivingly connected with the rotating shaft 6 … When the utility model is self-cleaning, the motor 4 drives the rotating shaft 6 to rotate, the rotating shaft 6 drives the transparent spherical cover 2 connected thereto to rotate…”; Fig. 1 shows the camera assembly 3 fixed to frame 8, which is fixed to the rotating shaft 6, thus when the rotating shaft 6 rotates the transparent spherical cover 2, the camera assembly 3 also rotates.). 

Regarding claim 3, Chen Jian further teaches: 
wherein the camera is fixed to the housing ([0016], “The center of the cover 2, the transparent ball cover 2 is rotatably connected to the upper casing 1 through the rotating shaft 6, … The rotating shaft 6 is sleeved with a rotating sleeve 7 … The fixing frame 8 is fixed with a camera assembly 3”; Fig. 1 shows fixing frame 8 is connected to the rotating sleeve 7, which is connected to the rotating shaft 6 and the rotating shaft is connected to the upper housing 1), 
a rotary shaft of the rotation cover is connected to the motor ([0016], “The transparent ball cover 2 is provided with a rotating shaft 6, and the rotating shaft 6 passes through the transparent ball … the motor 4 is drivingly connected with the rotating shaft 6.”), and 
the motor rotates the rotation cover according to the detection signal ([0016], “When the utility model is self-cleaning, the motor 4 drives the rotating shaft 6 to rotate, the rotating shaft 6 drives the transparent spherical cover 2 connected thereto to rotate”).

Regarding claim 5, Chen Jian further teaches:
wherein the camera is fixed to the rotation cover ([0016], “The transparent ball cover 2 is provided with a rotating shaft 6, and the rotating shaft 6 passes through the transparent ball …The rotating shaft 6 is sleeved with a rotating sleeve 7 … The fixing frame 8 is fixed with a camera assembly 3”; Fig. 1 shows fixing frame 8 is connected to the rotating sleeve 7, which is connected to the rotating shaft 6, thus connecting to the rotation cover 2.),
	a rotary shaft of the rotation cover is connected to the motor ([0016], “the motor 4 is drivingly connected with the rotating shaft 6”), and 
	the motor rotates the rotation cover according to the detection signal to simultaneously rotate the camera and the rotation cover (Fig. 1 shows the camera assembly 3 fixed to frame 8, which is fixed to the rotating shaft 6, thus when the rotating shaft 6 rotates the transparent spherical cover 2, the camera assembly 3 also rotates.). 

Claims 4, 6, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Jian, in view of Jung Il Kyun, and in further view of Moon Byeong Guk (KR 101954059 B1).
Regarding claim 4, Chen Jian and Jung Il Kyun fail to specifically teach wherein the rotation cover is rotated by 360 degrees by the motor. 
However, in the same field of endeavor, Moon Byeong Guk teaches wherein the rotation cover is rotated by 360 degrees by the motor ([0051], “the control unit 220 controls the rotation motor 210 to rotate the lens housing 100 by 360 degrees to rotate the lens housing 100, as shown in FIG. 8”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian, in view of Jung Il Kyun, to rotate the rotation cover by 360 degrees, in order to ensure detection of foreign substances in all directions by the camera. 

Regarding claim 6, Chen Jian and Jung Il Kyun to specifically teach wherein the camera and the rotation cover are rotated by -180 degrees to +180 degrees about the rotary shaft by the motor. 
However, Moon Byeong Guk teaches wherein the camera and the rotation cover are rotated by 360 degrees about the rotary shaft by the motor ([0009], “A driver having a pawl mount structure in which the lens housing is fastened and a wall mount type arm mount structure capable of rotating 360 degrees left and right and rotating up and down”; [0031], “The driving unit (not shown) can rotate 360 degrees left and right and up and down with a pole mount structure and a wall mount type arm mount structure in which the lens housing is fastened.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian, in view of Jung Il Kyun and Moon Byeong Guk to rotate the camera and the rotation cover by -180 degrees to +180 degrees about the rotary shaft, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.

Regarding claim 10, Chen Jian further teaches:
a controller configured to drive at least one of the rotation cover, the driving module, or the cleaning module ([0021], “The wireless signal receiver is electrically connected to the controller, and the controller is electrically connected to the motor.”) …
Chen Jian and Jung Il Kyung fail to specifically teach a controller configured to drive at least one of the rotation cover, the driving module, or the cleaning module according to the detection signal transmitted from the camera. 
	However, Moon Byeong Guk teaches a controller configured to drive at least one of the rotation cover, the driving module, or the cleaning module according to the detection signal transmitted from the camera ([0051], “the control unit 220 controls the rotation motor 210 to rotate the lens housing 100 by 360 degrees to rotate the lens housing 100”; [0052], “when a foreign substance is generated on the lens surface, the electronic camera 10 automatically performs a self-diagnosis through the camera intelligent image analysis and removes foreign substances by using the brush module 12 mounted on the mounting member 200 … By allowing the brush brush 12a to pass through the lens portion of the 360 degree infinite rotation bullet camera 10, it is possible to remove foreign matter on the lens surface.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian, in view of Jung Il Kyung, to include a controller configured to drive at least one of the rotation cover, the driving module, or the cleaning module according to the detection signal transmitted from the camera, as taught by Moon Byeong Guk, in order to efficiently remove foreign substances on the rotation cover when foreign substances are detected by the camera. 

Claims 11-13, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Jian, in view of Shimada (JP 2002169219 A).
Regarding claim 11, Chen Jian teaches: 
A method of controlling a robot having a cleaning function for securing a camera field of view (Fig. 1), the method comprising:
	… wherein the rotation cover is formed of a transparent material to protect a camera and at a position spaced apart from the camera in all directions (Fig. 1, [0016], “The transparent ball cover 2 is provided with a rotating shaft 6, and the rotating shaft 6 passes through the transparent ball. The center of the cover 2, the transparent ball cover 2 is rotatably connected to the upper casing 1 through the rotating shaft 6 … When the utility model is self-cleaning, the motor 4 drives the rotating shaft 6 to rotate, the rotating shaft 6 drives the transparent spherical cover 2 connected thereto to rotate, and the transparent spherical cover 2 rotates to clean the transparent spherical cover 2 automatically”); and
	…
	Chen Jian fails to specifically teach outputting a detection signal when a foreign material is detected on a rotation cover; and rotating the rotation cover by driving module provided in a housing while injecting at least one of air, water, or a cleaning liquid to the rotation cover through a nozzle provided in the housing in a cleaning module according to the detection signal. 
	However, in the same field of endeavor, Shimada teaches outputting a detection signal when a foreign material is detected on a rotation cover ([0019], “According to the control signal S input from the operating means 13 such as the keyboard of the remote monitoring system 12, the monitoring camera 11 transmits the picked-up image P and the display means 14 such as a monitor displays and outputs it so that it can be monitored.”; [0032], “dust is accumulated on the glass plate 21a on the front surface of the camera housing 21 rotated to the cleaning position by the cover 44 and the packing 45 and clogging is caused.”); and rotating the rotation cover by a driving module … ([0027], “By rotating and holding the amount of rotation, the camera housing 21 can be rotationally moved to the cleaning position where the glass plate 21a faces the fountain hole 41 and the air hole 42.”) while injecting at least one of air, water, or a cleaning liquid to the rotation cover through a nozzle provided in the housing ([0031], “the fountain holes 41 and the air holes 42 are arranged in the fixed base 22”) in a cleaning module according to the detection signal ([0023], “The cleaning unit is configured to perform a cleaning operation in which the cleaning liquid W and the compressed air A are jetted to blow off the adhered substances when the glass plate 21a is turned to the cleaning angle and is rotated at a cleaning angle.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian to output a detection signal when a foreign material is detected on the rotation cover, and to rotate the rotation cover while injecting at least one of air, water, or a cleaning liquid to the rotation cover through a nozzle provided in the housing in a cleaning module according to the detection signal, as taught by Shimada. This modification ensures that the foreign materials are efficiently removed from the rotation cover and thus enables the camera to capture high-quality images. 
	Chen Jian further teaches a driving module provided at an outside of a housing (Fig. 1, [0016], “the upper housing 1 is externally fixed with a motor 4). Neither Chen Jian nor Shimada teaches the driving module is provided in a housing. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian, in view of Shimada, to arrange the driving module in a housing, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Regarding claim 12, Chen Jian fails to specifically teach drying the rotation cover after cleaning the rotation cover. 
However, Shimada teaches drying the rotation cover after cleaning the rotation cover ([0012], “By having a structure in which the compressed air is applied to the transparent plate from the holes to remove the deposits, after cleaning the transparent plate with the cleaning liquid ejected from the fountain hole, the compressed air is blown from the air holes to the transparent plate.”; [0028], “The air A can be jetted with an appropriate force by the opening of the open valve 58 for a certain period of time to blow off the deposit including the cleaning liquid W on the surface of the glass plate 21a.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian, in view of Shimada, to dry the rotation cover after cleaning the rotation cover, as taught by Shimada. This modification ensures that the foreign materials and cleaning solution are efficiently removed from the rotation cover and thus enables the camera to capture high-quality images.

Regarding claim 13, Chen Jian fails to specifically teach wherein the outputting of the detection signal includes stopping an operation of the robot other than cleaning before the rotation cover is rotated after the detection signal is output. 
However, Shimada teaches wherein the outputting of the detection signal includes stopping an operation of the robot other than cleaning before the rotation cover is rotated after the detection signal is output ([0027], “in the monitoring system 12, when a cleaning command is input to clean the surface of the glass plate 21a of the camera housing 21, the CPU 31 reads out rotational position information set in the memory 32 in advance. (This rotational position information may be received from the monitoring system 12 via the transmission I/F 15) … By rotating and holding the amount of rotation, the camera housing 21 can be rotationally moved to the cleaning position where the glass plate 21a faces the fountain hole 41 and the air hole 42.”; [0032], “The cleaning liquid W can be jetted from the fountain hole 41 in the cavity 43 for avoiding the collapse and the compressed air A can be sprayed from the air hole 42 for cleaning, and after this cleaning, the monitoring position can be restored.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian to stop an operation of the robot other than cleaning before the rotation cover is rotated after the detection signal is output, as taught by Shimada, in order to ensure that the foreign materials and cleaning solution are efficiently removed from the rotation cover before returning the camera to a monitoring operation, and thus enables the camera to capture high-quality images.

Regarding claim 16, Chen Jian further teaches: 
wherein the rotating of the rotation cover includes rotating the rotation cover by a motor provided in the driving module ([0016], “the motor 4 drives the rotating shaft 6 to rotate, the rotating shaft 6 drives the transparent spherical cover 2 connected thereto to rotate”), in which the camera positioned inside the rotation cover is fixed to the housing positioned outside the rotation cover ([0016], “The center of the cover 2, the transparent ball cover 2 is rotatably connected to the upper casing 1 through the rotating shaft 6, … The rotating shaft 6 is sleeved with a rotating sleeve 7 … The fixing frame 8 is fixed with a camera assembly 3”; Fig. 1 shows fixing frame 8 is connected to the rotating sleeve 7, which is connected to the rotating shaft 6 and the rotating shaft is connected to the upper housing 1”). 

Regarding claim 18, Chen Jian further teaches:
wherein the rotating of the rotation cover includes rotating the camera and the rotation cover by rotating a rotary shaft of the rotation cover by a motor provided in the driving module, in which the camera and the rotary shaft are fixed to the housing ([0016], “The center of the cover 2, the transparent ball cover 2 is rotatably connected to the upper casing 1 through the rotating shaft 6, … The rotating shaft 6 is sleeved with a rotating sleeve 7 … The fixing frame 8 is fixed with a camera assembly 3”; Fig. 1 shows fixing frame 8 is connected to the rotating sleeve 7, which is connected to the rotating shaft 6 and the rotating shaft is connected to the upper housing 1; [0016], “the motor 4 drives the rotating shaft 6 to rotate, the rotating shaft 6 drives the transparent spherical cover 2 connected thereto to rotate”; Fig. 1 shows the camera assembly 3 fixed to frame 8, which is fixed to the rotating shaft 6, thus when the rotating shaft 6 rotates the transparent spherical cover 2,  the camera assembly 3 also rotates.). 

Claims 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen Jian, in view of Shimada, and in further view of Moon Byeong Guk (KR 101954059 B1).
Regarding claim 17, Chen Jian and Shimada fail to specifically teach wherein the rotation cover is rotated by 360 degrees by the motor. 
However, in the same field of endeavor, Moon Byeong Guk teaches wherein the rotation cover is rotated by 360 degrees by the motor ([0051], “the control unit 220 controls the rotation motor 210 to rotate the lens housing 100 by 360 degrees to rotate the lens housing 100, as shown in FIG. 8”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian, in view of Shimada, to rotate the rotation cover by 360 degrees, in order to ensure detection of foreign substances in all directions by the camera. 

 Regarding claim 20, Chen Jian further teaches:
driving at least one of the rotation cover, the driving module, or the cleaning module by a … controller ([0021], “The wireless signal receiver is electrically connected to the controller, and the controller is electrically connected to the motor.”) …
Chen Jian and Shimada fail to specifically teach driving at least one of the rotation cover, the driving module, or the cleaning module by receiving the detection signal transmitted from the camera at a controller. 
	However, Moon Byeong Guk teaches driving at least one of the rotation cover, the driving module, or the cleaning module by receiving the detection signal transmitted from the camera at a controller ([0051], “the control unit 220 controls the rotation motor 210 to rotate the lens housing 100 by 360 degrees to rotate the lens housing 100”; [0052], “when a foreign substance is generated on the lens surface, the electronic camera 10 automatically performs a self-diagnosis through the camera intelligent image analysis and removes foreign substances by using the brush module 12 mounted on the mounting member 200 … By allowing the brush brush 12a to pass through the lens portion of the 360 degree infinite rotation bullet camera 10, it is possible to remove foreign matter on the lens surface.”).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Chen Jian, in view of Shimada, to include a controller configured to drive at least one of the rotation cover, the driving module, or the cleaning module according to the detection signal transmitted from the camera, as taught by Moon Byeong Guk, in order to efficiently remove foreign substances on the rotation cover when foreign substances are detected by the camera. 

Allowable Subject Matter
Claims 7-9, 14-15, and 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHI Q BUI whose telephone number is (571)272-3962.  The examiner can normally be reached on Monday - Friday: 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.Q.B./Examiner, Art Unit 3664                                                                                                                                                                                                        /KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664